NICHOLS, Justice,
dissenting.
I respectfully dissent upon the ground that Rockland Plaza Realty Corp. had no standing to pursue this appeal to Superior Court.
In the first place a party has standing to pursue such an appeal “only where the judgment adversely and directly affects that party’s property, pecuniary or personal rights.” Gaynor v. McEachern, 437 A.2d 867, 871 (Me.1981). Before the Zoning Board of Appeals this Appellant did not assert — much less prove — that it sustained any direct injury. Rather it represented to the Board that this strip was “to be a potential roadway used by the public and the City of Rockland.” Rather than attempt to prove title to this strip, this Appellant conceded before the Board that all there was to show was the appellation “Reserved for a road” inscribed on a tax map.
In the second place, a party has standing to pursue an appeal such as this only if it can demonstrate that it will suffer “a particularized injury” as a result of the Board’s action. New England Herald Development Group v. Town of Falmouth, 521 A.2d 693, 695 (Me.1987). This Appellant does not assert — much less prove— that it sustained any particularized injury. The Planning Commission had been careful to state, as the Court notes, that approval of the site plan was not to be construed as granting any special rights for the use of this narrow strip.
In sum, Rockland Plaza Realty Corp. is undertaking to act as a private attorney general by defending what it perceives to be certain public rights. It has shown no direct and particularized injury of its own.
I would vacate the judgment below and remand with instructions to dismiss for lack of standing.